Page, J. (dissenting):
If the Cold Spring Co-operative Creamery Association were merely an unincorporated association of farmers for the co-operative marketing of the milk produced by each member, or if it were incorporated under the Membership Corporations Law, I could" accept the conclusion of the majority of the court that it was a producer of milk within the purview of section 55 of the Agricultural Law (Consol. Laws, chap. 1 [Laws of 1909, chap. 9], added by Laws of 1913, chap. 408, as amd. by Laws of 1915, chap. 651). This association, however, was incorporated under and by virtue of the Business Corporations Law, and declared by its certificate of incorporation to be formed for the purpose of owning and operating a creamery and conducting a general creamery business, and for the purpose of purchasing, manufacturing, selling and dealing in milk, cheese and other dairy products, with a capital stock of $5,000. It appears from the by-laws of the association that the stockholders are not limited to farmers producing milk, but that "any person directly interested in agricultural pursuits may become a stockholder. Nor is the buying of milk limited to purchases from stockholders, but the association is expressly authorized to accept milk from any person *822not a stockholder on the terms and conditions that may be prescribed by the directors.
In my opinion, this business corporation, engaged in the business of buying and selling milk, does not come within the letter or spirit of section 55 of the Agricultural Law. This would seem to be clear from the language used, that “ no person, firm, association or corporation, shall buy milk or cream within the State from producers for the purpose of shipping the same * * * ” without obtaining a license and giving a bond as therein provided, conditioned “ for the faithful compliance by the licensee with the provisions of this chapter, as hereby amended, and for the payment of all amounts due to persons who have sold milk or cream to such licensee, during the period that the license is in force.” Evidently the term “ persons who have sold ” refers to those to purchase from whom the license is issued, and that is, “ producers.” The obvious meaning of the words producer of milk is one who keeps cows for the production of milk for market or for sale or exchange. (See Agricultural Law, § 31, as amd. by Laws of 1910, chap. 216.) That the Legislature did not intend that this section 55 should be given the broad construction of the prevailing opinion appears conclusively from a history of the section. As enacted in 1913 (Laws of 1913, chap. 408) it read, that “ no person, firm, association or corporation, shall buy milk within the State for the purpose of shipping * * * ” without obtaining a license entitling the applicant “ to conduct the business of buying milk from dairymen.” The Attorney-General gave an opinion, dated February 24, 1915, defining the word “ dairyman ” to mean not alone one who keeps cows for the production of milk, but also a man who sells milk, and hence that the latter was entitled to the protection of the provisions of section 55 of the Agricultural Law. (Matter of Construction of Agricultural Law, §§ 56-61, 3 State Dept. Rep. [Official] 423, 424.) Immediately after the giving of this opinion, section 55 was amended by chapter 651 of the Laws of 1915, by inserting “ from producers ” in the first sentence, and substituting the word “ producers ” for “ dairymen ” in the other portion above referred to, and otherwise amending the section to clear up certain ambiguities which had been pointed out in the opin*823ion; thus showing that the law was changed by reason of the opinion. The very fact that the prior law was amended shows the intention of the Legislature to change the law as it theretofore existed. When, therefore, we find a statute which had been construed to include not alone producers of milk, but also any one who sells milk, and the Legislature amends the law, limiting its application to producers, thus declaring its intent, in my opinion it is the duty of the court to give the limited effect which the Legislature has enacted, and not by judicial construction restore the law to its original form. It cannot be successfully claimed that this creamery association is a producer of milk. It does not own a single cow. It is not, therefore, in my opinion, entitled to the protection of the act, and the order should be affirmed.
Shearn, J., concurred.
Judgment reversed, with separate bills of costs to appellants, and judgment granted in favor of plaintiff, with costs against the principal and surety on the bond. Order to be settled on notice.